Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (page 2). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Objections
Claims 1-2, 4-6, and 10-11 are objected to because of the following informalities: 
The applicant appears to use “on” rather than “of” in claims 1-2, 5-6, and 11. This should be corrected to “of” for proper grammar.
The claims 1-2, 4-6, and 10-11 generally have a structure of stating an action, followed by the condition. For example, “the driving assistance control section has the driving assistance state of the driver's vehicle transition from the second assistance state to the first assistance state … if the information receiving section receives the accelerating operation information…” in claim 1. It would generally improve clarity to recite the condition first, for example; “if the information receiving section receives…”, then follow with the action of “transition from the second assistance state…” 
Claims 5 and 11 appear to have a superfluous “M”.

Appropriate correction is required.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in claims 1 and 2.
Information receiving section
Determining section
Running control section
Driving assistance control section
Predetermined driving operation element
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Therefore, the following interpretations will be made in light of the specification;
Information receiving section, element 120, is part of a processor based on page 5.
Determining section is part of a processor based on page 5, and also part of element 120 based on page 31.
Running control section, element 160, is performed by a processor based on page 14, and runs control based on Fig 4.
Driving assistance control section, also part of element 120, as a program from a memory in  processor based on page 14.
Driving operation element, element 78, is a steering wheel based on page 12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without differentiating a stop state and a start-stand-by state, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This state transition is referenced in the independent claims and nearly every dependent claim, and thus would be considered essential for the creation and operation of the invention. While a common interpretation of a stop state [vehicle is stopped] and start-stand-by state [vehicle is idle] may be allowed, the limited description in the specification seems to preclude the interpretation. Specifically, the specification designates both states the vehicle being in a ‘stop keeping’ mode (page 17), and further involves transitions from a stop mode directly to a running mode, which precludes the interpretation of the start-stand-by state being an idle mode. Furthermore, it appears from Fig 4 that acceleration [accelerating operation, AC, does not specify which vehicle information, but seems to imply the host vehicle based on the driving assistance control section receiving the accelerating operation AC] can occur/is detected while still in the stop state, before transitioning to a start-stand-by state (see first type of system, page 26 of the spec). Without clearer description, one of reasonable skill in the art cannot reasonably ascertain what differentiates the states, and thus cannot reasonably implement or use the invention as disclosed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 1-2 recite “individually external world information”. It is unclear what the “individually” means in the context of the claim, and how that is meant to limit the external world information received. Due to being dependent on indefinite claims without clarifying the indefinite material, claims 3-11 are also considered indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shokonji (US20180222480A1) and further in view of Kaji (US20190286128A1).
Regarding claim 1, Shokonji teaches;
A vehicle control apparatus comprising a processor that comprises: 
an information receiving section receiving individually external world information inclusive of 
information on an indicative object that is ahead of a driver's vehicle in a running direction (taught as front sensors, element 16, paragraph 0027), 
accelerating operation information on an accelerating operation on the driver's vehicle (taught as an accelerator position sensor, element 20, paragraph 0027), 
vehicle speed information on a vehicle speed of the driver's vehicle (taught as a vehicle speed sensor, element 17, paragraph 0027) and ahead-located vehicle information on an ahead-located vehicle that is an object for the driver's vehicle to follow up inclusive of information on a vehicle speed of the ahead-located vehicle (taught as the front sensor acquiring frontward information based mainly on a preceding vehicle, paragraph 0028); 

a determining section determining the ahead-located vehicle to be the object to follow up from the external world information that is received (taught as a preceding vehicle immediately in front of the own vehicle, paragraph 0028); 

a running control section performing running control of the driver's vehicle inclusive of follow-up running control after the ahead-located vehicle determined by the determining section within a speed range from a stop to a predetermined vehicle speed (taught as an adaptive cruise control [ACC], which detects a traffic jam by intermittently falling below a threshold stop determination vehicle speed, paragraph 0038); and 
wherein any of a stop state, a start-stand-by state, and a running state [due to the lack of differentiation, the examiner is interpreting a stop state to be functionally equivalent to a start-stand-by state] is set as an operation state of the driver's vehicle in each of the first and second assistance states (taught as stop state and moving states, paragraph 0054),

wherein when the running control section is performing the follow-up running control with the driving assistance state of the driver's vehicle being the second assistance state and with the operation state of the driver's vehicle being the stop state (taught as an adaptive cruise control [ACC], paragraph 0038, which follows a preceding vehicle automatically, paragraph 0065, which implies a stop when the vehicle in front is stopped), 
the driving assistance control section has the operation state of the driver's vehicle transition from the stop state to the start-stand-by state with the driving assistance state of the driver's vehicle kept at the second assistance state (taught as an automatic start to maintain an inter-vehicle distance threshold, paragraph 0066), 
if the information receiving section receives the accelerating operation information that an accelerating operation that is larger than a predetermined first threshold acceleration is performed and the ahead-located vehicle information that there is the ahead-located vehicle (taught as detecting the start of the preceding vehicle, paragraph 0065, with traffic jam detection based on a threshold acceleration and deceleration, paragraph 0050), and 

the driving assistance control section has the driving assistance state of the driver's vehicle transition from the second assistance state to the first assistance state and has the operation state of the driver's vehicle in the first assistance state transition from the stop state to the start-stand-by state (taught as cancelling the follow up automatic start control, paragraph 0067), 
if the information receiving section receives the accelerating operation information that an accelerating operation that is larger than a predetermined second threshold acceleration is performed over a longer time than a predetermined first threshold duration and the ahead-located vehicle information that there is the ahead-located vehicle (taught as cancelling after a speed threshold has been reached, paragraph 0067, within a time interval for clocking of stop time, paragraph 0064, and further defining traffic jams by acceleration/deceleration profiles, paragraph 0050).  

However, Shokonji does not explicitly teach;
a driving assistance control section performing a driving assistance operation using one of plural driving assistance states for assisting in driving the driver's vehicle, 
wherein the plural driving assistance states include 
a first assistance state that requires an operation on a predetermined driving operation element for keeping a predetermined driving assistance function enabled and 
a second assistance state that does not require the operation on the predetermined driving operation element for keeping the predetermined driving assistance function enabled, 
wherein the second assistance state requires less driver requested tasks than the first assistance state. 
Kaji teaches; a driving assistance control section performing a driving assistance operation using one of plural driving assistance states for assisting in driving the driver's vehicle (taught as a plurality of driving states, shown in Fig 2), 
wherein the plural driving assistance states include 
a first assistance state that requires an operation on a predetermined driving operation element for keeping a predetermined driving assistance function enabled (taught as driving modes requiring the driver to grip the steering wheel, including manual, paragraph 0024, and automatic driving mode A, paragraph 0025) and 
a second assistance state that does not require the operation on the predetermined driving operation element for keeping the predetermined driving assistance function enabled (taught as automatic driving mode B and C, paragraph 0025), 
wherein the second assistance state requires less driver requested tasks than the first assistance state (taught as automatic driving mode B and C not requiring the steering wheel to be gripped, paragraph 0025). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the different hands-on vs hands-off modes of driving as taught by Kaji in the system taught by Shokonji in order to improve driver comfort and safety. Such a system allows for correct travel states and modes while reducing unnecessary notifications (Kaji, paragraph 0047) and reduce complexity felt by the driver (Kaji, paragraph 0053).

Regarding claim 2, Shokonji as modified by Kaji teaches;
A vehicle control apparatus comprising a processor that comprises: 
an information receiving section receiving individually external world information inclusive of information on an indicative object that is ahead of a driver's vehicle in a running direction, accelerating operation information on an accelerating operation on the driver's vehicle, vehicle speed information on a vehicle speed of the driver's vehicle and ahead-located vehicle information on an ahead-located vehicle that is an object for the driver's vehicle to follow up inclusive of information on a vehicle speed of the ahead-located vehicle; 
a determining section determining the ahead-located vehicle to be the object to follow up from the external world information that is received; 
a running control section performing running control of the driver's vehicle inclusive of follow-up running control after the ahead-located vehicle determined by the determining section within a speed range from a stop to a predetermined vehicle speed; and 
a driving assistance control section performing a driving assistance operation using one of plural driving assistance states for assisting in driving the driver's vehicle, wherein the plural driving assistance states include a first assistance state that requires an operation on a predetermined driving operation element for keeping a predetermined driving assistance function enabled and a second assistance state that does not require the operation on the predetermined driving operation element for keeping the predetermined driving assistance function enabled, wherein the second assistance state requires less driver requested tasks than the first assistance state, wherein any of a stop state, a start-stand-by state, and a running state is set as an operation state of the driver's vehicle in each of the first and second assistance states, wherein when the running control section is performing the follow-up running control with the driving assistance state of the driver's vehicle being the second assistance state and with the operation state of the driver's vehicle being the stop state, the driving assistance control section has the operation state of the driver's vehicle transition from the stop state to the start-stand-by state with the driving assistance state of the driver's vehicle kept at the second assistance state, if the information receiving section receives the accelerating operation information that an accelerating operation that is larger than a predetermined first threshold acceleration is performed and the ahead-located vehicle information that there is the ahead-located vehicle, the driving assistance control section has the driving assistance state of the driver's vehicle transition from the second assistance state to the first assistance state and has the operation state of the driver's vehicle in the first assistance state transition from the stop state to the start-stand-by state, if the information receiving section receives the accelerating operation information that an accelerating operation that is larger than a predetermined second threshold acceleration is performed over a longer time than a predetermined first threshold duration and the ahead-located vehicle information that there is the ahead-located vehicle (see claim 1 rejection).
Shokonji further teaches; the driving assistance control section has the driving assistance state of the driver's vehicle transition from the second assistance state to the first assistance state and has the operation state of the driver's vehicle in the first assistance state transition from the stop state to the running state (taught as cancelling the follow up automatic start control, paragraph 0067), 
if the information receiving section receives the accelerating operation information that the accelerating operation information that an accelerating operation that is larger than a predetermined third threshold acceleration is performed over a longer time than a predetermined second threshold duration and the ahead-located vehicle information that there is no ahead-located vehicle (taught as cancelling after a speed threshold has been reached, paragraph 0067, within a time interval for clocking of stop time, paragraph 0064, and further defining traffic jams by acceleration/deceleration profiles, paragraph 0050, and following simpler, set vehicle speeds with no preceding vehicle, paragraph 0003).  
	
Regarding claim 3, Shokonji as modified by Kaji teaches; 
The vehicle control apparatus as claimed in claim 1 (see claim 1 rejection). Shokonji further teaches; wherein when the running control section is performing the follow- up running control with the driving assistance state of the driver's vehicle being the second assistance state and with the operation state of the driver's vehicle being the running state (taught as in an ACC state, paragraph 0034), 
the driving assistance control section changes the predetermined threshold acceleration to a higher acceleration, if the information receiving section receives a vehicle speed information that a vehicle speed of the driver's vehicle exceeds a predetermined threshold vehicle speed (taught as adjusting the traffic jam estimation based on road type determination, including speed and traffic patterns, paragraph 0056).  

Regarding claim 4, Shokonji as modified by Kaji teaches;
The vehicle control apparatus as claimed in claim 1 (see claim 1 rejection). Shokonji further teaches; wherein the driving assistance control section has the operation state of the driver's vehicle in the second assistance state transition from the start-stand-by state to the running state and the running control section starts the driver's vehicle to follow the ahead-located vehicle after the operation state of the driver's vehicle transitions to the running state (taught as follow up control, paragraph 0062), 
if the information receiving section receives the ahead-located vehicle information that the ahead-located vehicle has started when the running control section is performing the follow-up running control with the driving assistance state of the driver's vehicle being the second assistance state and with the operation state of the driver's vehicle being the start-stand-by state (taught as detecting the start of the preceding vehicle, paragraph 0065, with traffic jam detection based on a threshold acceleration and deceleration, paragraph 0050, and performing an automatic start to start to maintain an inter-vehicle distance threshold, paragraph 0066).  

Regarding claim 5, Shokonji as modified by Kaji teaches;
The vehicle control apparatus as claimed in claim 1 (see claim 1 rejection). Shokonji further teaches; wherein 
if the information receiving section receives the ahead-located vehicle information that the ahead-located vehicle has started when the running control section is performing the follow-up running control on the driver's vehicle, the running control section starts the driver's vehicle to follow the ahead- located vehicle after the operation state of the driver's vehicle transitions to the running state (taught as beginning follow up start automatic control, paragraph 0066), and 
the driving assistance control section requests a driver on the driver's vehicle to operate the driving operation element as a driver requested task that is requested when the driving assistance state of the driver's vehicle is the first assistance state, after the information receiving section receives the vehicle speed information that the driver's vehicle has started (taught as notifying the driver of the follow up start after detecting the preceding vehicle start, paragraph 0066).  
	However, Shokonji does not explicitly teach;
with the driving assistance state of the vehicle M being the first assistance state and with the operation state of the driver's vehicle being the start-stand-by state after the driving assistance state of the driver's vehicle transitions from the second assistance state to the first assistance state, the driving assistance control section has the operation state of the driver's vehicle in the first assistance state transition from the start-stand-by state to the running state,
	Kaji teaches; with the driving assistance state of the vehicle M being the first assistance state and with the operation state of the driver's vehicle being the start-stand-by state after the driving assistance state of the driver's vehicle transitions from the second assistance state to the first assistance state, the driving assistance control section has the operation state of the driver's vehicle in the first assistance state transition from the start-stand-by state to the running state (taught as switching driving states from fully autonomous, driving mode C, to a more manual control, A, based on grip and circumstances requiring manual control, paragraph 0034).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the different hands-on vs hands-off modes of driving as taught by Kaji in the system taught by Shokonji in order to improve driver comfort and safety. Such a system allows for correct travel states and modes while reducing unnecessary notifications (Kaji, paragraph 0047) and reduce complexity felt by the driver (Kaji, paragraph 0053).

Regarding claims 6, it has been determined that no further limitations exist apart from those addressed in claim 5. Therefore, claim 6 is rejected under the same rationale as claim 5.

Regarding claim 7, Shokonji as modified by Kaji teaches;
The vehicle control apparatus as claimed in claim 1 (see claim 1 rejection). Shokonji further teaches; wherein the driving assistance control section stops the driving assistance state of the driver's vehicle from transitioning again for a duration from a first time point when the transition of the driving assistance state of the driver's vehicle from the second assistance state to the first assistance state is completed until a predetermined time elapses after the first time point or until the driver's vehicle runs more than a predetermined threshold distance after the first time point (taught as repeating a check for follow-up automatic start control after a time delay, paragraph 0064, Fig 6 S52).  
Regarding claim 8, Shokonji as modified by Kaji teaches; 
The vehicle control apparatus as claimed in claim 6 (see claim 6 rejection). However, Shokonji does not explicitly teach; wherein when a transition of the driving assistance state of the driver's vehicle from the second assistance state to the first assistance state is in a transient state, the driving assistance control section continues to notify the driver of the task request for a predetermined notification time from a second time point when the transition gets started and stops the driving assistance state of the driver's vehicle from transitioning again until the predetermined notification time elapses after the second time point.  
	Kaji teaches; wherein when a transition of the driving assistance state of the driver's vehicle from the second assistance state to the first assistance state is in a transient state, the driving assistance control section continues to notify the driver of the task request for a predetermined notification time from a second time point when the transition gets started and stops the driving assistance state of the driver's vehicle from transitioning again until the predetermined notification time elapses after the second time point (taught as repeating notifications regarding mode transitions after a threshold time, paragraph 0038).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the different hands-on vs hands-off modes of driving as taught by Kaji in the system taught by Shokonji in order to improve driver comfort and safety. Such a system allows for correct travel states and modes while reducing unnecessary notifications (Kaji, paragraph 0047) and reduce complexity felt by the driver (Kaji, paragraph 0053).


Regarding claims 9-11, it has been determined that no further limitations exist apart from those addressed in claims 3-5. Therefore, claims 9-11 are rejected under the same rationale as claims 3-5 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For further adaptive cruise control; US-6332108-B1 and US-7945369-B2, and Audi A8 Press Release.
For further threshold modification based on current vehicle state; US-20190263395-A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662